Citation Nr: 9910804	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  94-45 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a cervical 
diskectomy and fusion as secondary to service-connected 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1993 and March 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (RO) which denied entitlement 
to service connection for residuals of a cervical diskectomy 
and fusion as secondary to service-connected multiple 
sclerosis.  The veteran appealed the decision to the Board 
which remanded the case to the RO in October 1996 for further 
development.  After completion of the requested development 
to the extent possible and continued denial of the veteran's 
claim the RO returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The evidence does not demonstrate an etiological 
relationship between the veteran's residuals of a cervical 
diskectomy and fusion and his service-connected multiple 
sclerosis.

3.  The evidence does not demonstrate that the veteran's 
residuals of a cervical diskectomy and fusion were aggravated 
by his service-connected multiple sclerosis.


CONCLUSION OF LAW

The veteran's residuals of a cervical diskectomy and fusion 
are not proximately due to or the result of or aggravated by 
his service-connected multiple sclerosis.  38 U.S.C.A. 
§ 5107, 38 C.F.R. § 3.310(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his deteriorating service-connected 
multiple sclerosis (MS) caused increasing clumsiness which 
caused him to fall repeatedly, thereby causing or aggravating 
a herniated cervical disc disorder.

As an initial matter the Board finds that the veteran's claim 
is plausible and capable of substantiation and therefore is 
well-grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board also is 
satisfied that the VA has fulfilled the duty to assist the 
veteran develop this claim and that the evidence of record is 
sufficient to support an equitable decision in this appeal.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1997).  To establish that a claim for 
service connection is well grounded the appellant must 
demonstrate the existence of a current disability, the 
incurrence or aggravation of a disease or injury in service, 
and a nexus between the current disability and the in-service 
injury.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1997).  Secondary service 
connection is also appropriate for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In October 1968 the veteran was first granted entitlement to 
service connection for MS, for which he has remained service 
connected ever since.  The veteran's service medical records 
include no evidence that he sought or received treatment for 
or was diagnosed with a herniated cervical disc.

A VA hospital discharge summary record shows that the veteran 
was hospitalized from March to April 1992 for an anterior 
cervical diskectomy and fusion at C5-C6 and C6-C7.  The 
summary reports that the veteran first began experiencing 
cervical spine symptoms about a year before the surgery.  
Although the summary refers to the veteran's MS, it includes 
no medical opinion suggesting a relationship between the MS 
and the cervical spine disorder.

In a September 1993 letter, a physician at a private clinic 
which also had treated the veteran suggested a possible 
causal connection between the veteran's MS and his cervical 
spine disorder.  The letter states that in 1991 and 1992 the 
veteran often presented with stumbling and falls as his MS 
worsened.  The letter further states that another physician, 
no longer with the clinic, had treated the veteran at that 
time and that "it is clear from the [previous doctor's] 
notes that he felt the ruptured disc was probably brought on 
by one of the falls associated with the multiple sclerosis."

The RO requested and received copies of the physician notes 
thought to be those described in the September 1993 letter.  
They constitute about 14 typewritten pages dated from April 
1980 to September 1992.  These records confirm repeated 
exacerbation of the veteran's MS symptoms including 
incoordination, leg clumsiness and the need to use a cane to 
walk.  These records also discuss the veteran's complaints of 
cervical spine pain, degenerative disc disease and his neck 
fusion surgery.  But the records disclose no reference to the 
veteran having fallen or to a "clear" or other medical 
opinion etiologically implicating the veteran's MS with his 
cervical disc disorder.

The Board finds that the private physician's conclusion as to 
the etiology of the veteran's cervical spine disorder as 
articulated in her September 1993 letter does not comport 
with the evidence upon which it was ostensibly based.  
Therefore, the Board also finds that this conclusion is 
facially erroneous, unreliable, and absent other competent 
medical evidence it is insufficient to support the veteran's 
claim.

The veteran also has stated that his cervical spine disorder 
was incurred or aggravated in service or proximate to his 
service-connected MS.  However, because the veteran is a lay 
person with no medical training or expertise, his statements 
alone cannot constitute competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).

In consideration of the foregoing, the Board finds that there 
is insufficient evidence of a relationship between the 
veteran's cervical spine disorder and his MS to support the 
veteran's claim of entitlement to service connection.



ORDER

Entitlement to service connection for residuals of a cervical 
diskectomy and fusion as secondary to service-connected 
multiple sclerosis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

